         Case 3:18-cv-05176-JD Document 21 Filed 01/16/19 Page 1 of 2



 1 FRANK S. HEDIN (SBN 291289)
   fhedin@hedinhall.com
 2 DAVID W. HALL (SBN 274921)
   dhall@hedinhall.com
 3 HEDIN HALL LLP
   Four Embarcadero Center, Suite 1400
 4 San Francisco, California 94104
   Telephone: (415) 766-3534
 5 Facsimile: (415) 402-0058
 6 Counsel for Plaintiff and the Putative Class
 7 ALBERT GIANG, State Bar No. 224332
   agiang@bsfllp.com
 8 MICHAEL D. ROTH, State Bar No. 217464
   mroth@bsfllp.com
 9 BOIES SCHILLER FLEXNER LLP
   725 South Figueroa Street, 31st Floor
10 Los Angeles, California 90017-5524
   Telephone: (213) 629-9040
11 Facsimile: (213) 629-9022
12 FIONA TANG, State Bar No. 298101
   ftang@bsfllp.com
13 BOIES SCHILLER FLEXNER LLP
   1999 Harrison Street, Suite 900
14 Oakland, California 94612
   Telephone: (510) 874-1000
15 Facsimile: (510) 874-1460
16 Attorneys for Defendant Eaze Solutions, Inc.
17                               UNITED STATES DISTRICT COURT
18                             NORTHERN DISTRICT OF CALIFORNIA

19 KRISTINE LLOYD, individually and on            Case No. 3:18-cv-05176-JD
   behalf of all others similarly situated,
20                                                Hon. James Donato
21          Plaintiff,
                                                  JOINT NOTICE OF SETTLEMENT
22 v.
23 EAZE SOLUTIONS, INC.,
24
            Defendant.
25
26          Plaintiff Kristine Lloyd, individually and on behalf of all others similarly situated, and

27 Defendant Eaze Solutions, Inc. jointly submit this notice to inform the Court that the parties have
28 reached a proposed settlement of this action. To afford the parties time to confirm certain
         Case 3:18-cv-05176-JD Document 21 Filed 01/16/19 Page 2 of 2



 1 information relating to the scope of the proposed settlement and to prepare the settlement
 2 agreement and related settlement materials, the parties respectfully request that the Court vacate
 3 the motion hearing set for tomorrow, January 17, 2019 (see ECF No. 14 (order setting hearing)),
 4 and stay all deadlines in this action for sixty (60) days.
 5          The potential settlement does not involve or affect the related action Williams v. Eaze
 6 Solutions, Inc., Case No. 18-CV-02598-JD.
 7

 8 Dated: January 16, 2019                         Respectfully submitted,
 9
                                                   By: s/ Frank S. Hedin           .
10
                                                   HEDIN HALL LLP
11
                                                   DAVID W. HALL (SBN 274921)
12                                                 dhall@hedinhall.com
                                                   FRANK S. HEDIN (SBN 291289)
13                                                 fhedin@hedinhall.com
                                                   Four Embarcadero Center, Suite 1400
14                                                 San Francisco, California 94111
                                                   Telephone: (415) 766-3534
15                                                 Facsimile: (415) 402-0058
16                                                 Counsel for Plaintiff and the Putative Class
17
                                                   By: s/ Albert Giang                            .
18
                                                   BOIES SCHILLER FLEXNER LLP
19
                                                   ALBERT GIANG, State Bar No. 224332
20                                                 agiang@bsfllp.com
                                                   MICHAEL D. ROTH, State Bar No. 217464
21                                                 mroth@bsfllp.com
                                                   725 South Figueroa Street, 31st Floor
22                                                 Los Angeles, California 90017-5524
                                                   Telephone: (213) 629-9040
23                                                 Facsimile: (213) 629-9022
24                                                 FIONA TANG, State Bar No. 298101
                                                   ftang@bsfllp.com
25                                                 1999 Harrison Street, Suite 900
                                                   Oakland, California 94612
26                                                 Telephone: (510) 874-1000
                                                   Facsimile: (510) 874-1460
27
                                                   Attorneys for Defendant Eaze Solutions, Inc.
28
     	                                                 2
                                       JOINT NOTICE OF SETTLEMENT
                                         CASE NO. 3:18-CV-05176-JD
